


110 HCON 253 IH: Hispanic American Heroes

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Rangel (for
			 himself, Mr. Baca,
			 Mr. Becerra,
			 Mr. Costa,
			 Mr. Fortuño,
			 Mr. Grijalva,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Rodriguez,
			 Mr. Reyes,
			 Mr. Serrano,
			 Ms. Solis,
			 Mr. Sires, and
			 Ms. Velázquez) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the service, courage, and
		  patriotism of Hispanic Americans who have served and continue to serve as
		  members of the United States Armed Forces.
	
	
		Whereas people of Hispanic or Latino descent, including
			 Puerto Ricans and many other Americans, come from various countries, including
			 Mexico, the Dominican Republic, the Caribbean, Central America, South America,
			 Portugal, and Spain, and share a variety of racial backgrounds including Black,
			 White, and Asian;
		Whereas men and women of Hispanic descent have served in
			 every major military conflict in the history of the United States;
		Whereas Hispanic servicemen and servicewomen have been
			 awarded 42 Congressional Medals of Honor for distinguished service in United
			 States wars, receiving more of these awards than any other ethnic group;
		Whereas there are approximately 1,300,000 living Hispanic
			 veterans in the United States;
		Whereas Department of Defense data shows that as of August
			 2006, over 210,000 servicemembers of Hispanic descent were serving in the
			 United States military and more than 400 Hispanics have died in Afghanistan and
			 Iraq as of June 2007;
		Whereas close to 20,000 Hispanic Americans participated in
			 the Persian Gulf war and 26 Hispanic servicemembers died in combat during that
			 war;
		Whereas, during the Vietnam war, more than 80,000 Hispanic
			 Americans served in the United States Armed Forces, over 3,000 Hispanic
			 Americans died in combat, and 16 Hispanic Americans were awarded the
			 Congressional Medal of Honor;
		Whereas nearly 150,000 Hispanic Americans served in the
			 Korean war, including 61,000 Puerto Ricans, and during that war, 8 Hispanic
			 officers were awarded the Congressional Medal of Honor;
		Whereas the Puerto Rican 65th Infantry Regiment was the
			 only all-Hispanic unit in the Korean War, and while serving with distinction,
			 earned 4 Distinguished Service Crosses and 124 Silver Stars;
		Whereas the Puerto Rican 65th Infantry Regiment is
			 credited with the last recorded battalion-sized bayonet assault in the history
			 of the United States Army;
		Whereas a total of 6 Hispanic Americans were flying aces
			 in World War II and the Korean war;
		Whereas 400,000 to 500,000 Hispanic servicemembers served
			 in the United States Armed Forces during World War II, including approximately
			 200 Puerto Rican women who served in the Women’s Army Corp and served in the
			 critical role of Code Talkers to avoid enemy intelligence, and
			 in that war, 13 Hispanic servicemembers were awarded the Congressional Medal of
			 Honor;
		Whereas many Latinos of World War II and the Korean and
			 Vietnam eras joined with African-Americans to fight racial barriers so that
			 later generations could enjoy greater opportunities;
		Whereas in World War I, approximately 200,000 Hispanic
			 Americans were mobilized, the majority of Mexican descent;
		Whereas 3 Mexican Americans were awarded the Congressional
			 Medal of Honor during the Civil War;
		Whereas approximately 10,000 Mexican Americans, including
			 women, served in the regular Army during the Civil War and in the volunteer
			 units of the Union and the Confederacy;
		Whereas, during the War of 1812, Hispanic American troops
			 in Louisiana and the surrounding areas were instrumental in General Andrew
			 Jackson’s defeat of the British;
		Whereas the first Hispanic involvement in America’s
			 military history was during the Revolutionary War in 1777;
		Whereas in the decisive Battle of Yorktown, 4,000 Spanish,
			 Puerto Rican, and Cuban soldiers were killed and wounded in the defeat of
			 British forces;
		Whereas the bravery and patriotism of Hispanic servicemen
			 and servicewomen remain unquestioned despite their second-class treatment at
			 home;
		Whereas Hispanic men and women on the battlefield faced a
			 dual hardship of encountering discrimination, language barriers, and cultural
			 insensitivity within their ranks, while placing their lives and safety on the
			 line in a heroic manner;
		Whereas, during World War II, Latinos faced segregation in
			 many public institutions, and continued to serve their country loyally, and
			 then returned from the battlefield to dismantle the racial barriers of their
			 time; and
		Whereas the contributions of Hispanics to the United
			 States Armed Forces have been largely unrecognized in American history: Now,
			 therefore, be it
		
	
		1.Short titleThis concurrent resolution may be cited as
			 the Hispanic American Heroes
			 Resolution.
		2.Recognition of
			 Hispanic American servicemembersCongress recognizes Hispanic servicemembers
			 for their courage on the battlefield throughout the history of the United
			 States, as well as their determination, discipline, selfless service, and
			 patriotism.
		
